DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the after Final Amendment filed 3/16/2021.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Richards et al., Sultan et al., and/or Matthews to further includes, among other things, the specific of the antenna system comprising a one-dimensional active electronically scanned array (AESA) configured to scan along a scanning plane that is perpendicular to a planar surface of the AESA, the AESA being rotatably mounted on the support about a skew axis orthogonal to the planar surface of the AESA and a skew positioner configured to rotate the AESA about the skew axis relative to the pedestal for aligning and maintaining the scanning plane with both the first and second satellites at differing elevation angles to facilitate the simultaneous multibeam operation with the first and second satellites (claim 1), and the specific of the antenna system comprising a one-dimensional active electronically scanned array (AESA) configured to scan along a scanning plane that is perpendicular to a planar surface of the AESA, the AESA being rotatably mounted on the support about a skew axis that is orthogonal to the planar surface of the AESA, and a skew positioner configured to rotate the AESA about the skew axis for aligning the scanning plane with the first and second satellites to facilitate the simultaneous multibeam operation with the first and second satellites (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM -4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

James Cho
Examiner, Art Unit 2844
	

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844